                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,                     )
                                         )
                    Petitioner,          )                     8:19CV296
                                         )
             v.                          )
                                         )
SCOTT FRAKES,                            )                      ORDER
                                         )
                    Respondent.          )
                                         )


      IT IS ORDERED that:

      (1)    The Petitioner’s Motion for Leave of Court to Amend (filing no. 9) is
granted.

      (2)    Filing no. 9-1 shall be the operative Petition.

       (3) The Court will conduct an initial review of the Amended Petition (filing
no. 9-1) in due course and thereafter issue a progression order if necessary. All dates
set out in the initial progression order are canceled.

      DATED this 26th day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
